DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (“Pedersen”) (U.S. Patent Application Publication Number 2010/0229011).
Regarding Claim 1, Pedersen discloses a method for waking up an I2C device (Figure 4, item 400; i.e., the examiner interprets the I2C device 400 being “woke up” only when all of the components are awoken, including CPU 408), comprising: 
determining whether a start signal is received (paragraph 0025; i.e., a trigger event may be received from I2C bus [see bottom of Figure 4] at start condition detector 412 that is a start condition);
determining whether a next signal immediately received after the start signal is an address signal when the start signal is received (paragraph 0025; i.e., the start condition precedes any address on the bus; thus, the address signal is necessarily determined to be received immediately after the start signal);

generating a wake-up signal to wake up the I2C device when the next signal immediately received after the start signal is matched with the address of the I2C device (paragraph 0025; i.e., the entire I2C device 400 [including CPU 408] is only woken up [by activating the clock signal] if the received address matches the address of the slave peripheral 406).

Regarding Claims 2 and 10, Pedersen discloses after the determining whether the start signal is received further comprising determining whether the next signal immediately received after the start signal is another start signal (paragraph 0025; i.e., it is determined that the next signal is an address signal, not another start signal).

Regarding Claims 3 and 11, Pedersen discloses clearing the start signal immediately received before the next signal to reperform determinations when the next signal immediately received after the start signal is the another start signal (paragraph 0025).

Regarding Claim 4, Pedersen discloses wherein the determining whether the next signal immediately received after the start signal is the address signal is performed when the next signal immediately received after the start signal is not the another start signal (paragraph 0025; i.e., if the next signal is an address signal, then it necessarily is not another start signal).

Regarding Claim 5, Pedersen discloses clearing the next signal and the start signal immediately received before the next signal to reperform the determinations when the next signal is not the address signal (paragraph 0025).

Regarding Claim 6, Pedersen discloses clearing the next signal and the start signal immediately received before the next signal to reperform the determinations when the next signal immediately received after the start signal is not matched with the address of the I2C device (paragraph 0025).

Regarding Claims 7 and 13, Pedersen discloses wherein an I2C bus connected to the I2C device is in a busy state when the start signal is received (paragraph 0025; i.e., it is busy sending the start signal).

Regarding Claim 8, Pedersen discloses wherein the start signal is generated when an I2C clock signal is high-level and an I2C data signal is switched from a high level to low level (paragraph 0018).

Regarding Claim 9, Pedersen discloses a circuit for waking up an I2C device (Figure 4, item 400; i.e., the examiner interprets the I2C device 400 being “woke up” only when all of the components are awoken, including CPU 408), comprising: 
a start detection processing module connected to an I2C bus, configured to determine whether a start signal is received from the I2C bus (Figure 4, item 412, paragraph 0025; i.e., a trigger event may be received from I2C bus [see bottom of Figure 4] at start condition detector 412 that is a start condition);
an address receiving and comparing module configured to determine whether a next signal immediately received after the start signal is an address signal (paragraph 0025; i.e., the start condition 
a wake-up signal processing module connected to the address receiving and comparing module, configured to generate a wake-up signal to wake up the I2C device when the next signal is the matched address signal (paragraph 0025; i.e., the entire I2C device 400 [including CPU 408] is only woken up [by activating the clock signal] if the received address matches the address of the slave peripheral 406).

Regarding Claim 12, Pedersen discloses wherein the start detection processing module is further configured to clear the next signal and the start signal immediately received before the next signal to reperform the determinations when the next signal immediately received after the start signal is not matched with the address of the I2C device or when the next signal is not the address signal (paragraph 0025).

Regarding Claim 14, Pedersen discloses a clock processing module connected to the state control module, the address receiving and comparing module and the wake-up signal processing module, respectively, configured to receive an I2C clock signal and an I2C data signal from the I2C bus and generate a corresponding clock signal based on the I2C clock signal and the I2C data signal (Figure 4, item 404).

Regarding Claim 15, Pedersen discloses wherein the clock signal comprises a first clock signal and a second clock signal: the start signal detection processing module is configured to receive the second clock signal to work: and the state control module, the address receiving and comparing module 

Regarding Claim 16, Pedersen discloses wherein the clock processing module comprises: a clock gating unit, configured to receive the I2C clock signal (Figure 4, item SCL) from the I2C bus to generate a corresponding I2C clock gate signal: a clock switching unit, configured to receive the I2C clock gate signal and a bit clock signal to generate the first clock signal: and a clock generating unit, configured to receive the I2C data signal from the IC bus to generate the second clock signal (Figure 4, item 404, paragraph 0025).

Regarding Claim 17, Pedersen discloses wherein the start signal is generated when the I2C clock signal is high-level and the I2C data signal is switched from a high level to a low level (paragraph 0018).

Regarding Claim 18, Pedersen discloses wherein the circuit is disposed in the I2C device (Figure 4, item 400).

Regarding Claim 19, Pedersen discloses a master device connected to a slave device (Figure 4, item 400) via an I2C bus (Figure 4, “I2C bus”), comprising a microchip performing a method for waking up the slave device when program instructions are performed, wherein the method comprises: 
determining whether a start signal is received (paragraph 0025; i.e., a trigger event may be received from I2C bus [see bottom of Figure 4] at start condition detector 412 that is a start condition);
determining whether a next signal immediately received after the start signal is an address signal when the start signal is received (paragraph 0025; i.e., the start condition precedes any address 
matching the next signal immediately received after the start signal with an address of the slave device when the next signal is the address signal (paragraph 0025; i.e., matching the address received on the I2C bus [Figure 4] with the address of the slave peripheral 406); and 
generating a wake-up signal to wake up the slave device when the next signal immediately received after the start signal is matched with the address of the slave device (paragraph 0025; i.e., the entire I2C device 400 [including CPU 408] is only woken up [by activating the clock signal] if the received address matches the address of the slave peripheral 406).

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “[i]n Pedersen, after the trigger signal is received, the next operation is not to receive the address signal. Pedersen obviously fails to disclose ‘determining whether a start signal is received’ recited in claim 1 of the present disclosure.” Response, page 8. The examiner disagrees. Contrary to Applicant’s argument, Pedersen does in fact disclose the argued feature. Pedersen discloses that a trigger event may be received from I2C bus (see bottom of Figure 4) at start condition detector 412 that may be a start condition. See Pedersen, paragraph 0025. The start condition precedes any address on the bus. See id. Thus, the address signal is necessarily determined to be received immediately after the start signal. Accordingly, it can be seen that Pedersen does in fact disclose the argued feature.
Regarding Claim 1, Applicant argues “[t]he clock CLK0 is generated after the trigger signal received, which will increase the corresponding power consumption. The power consumption is not increased in the present disclosure through the external SCL / SDA logic.” Response, page 9. Applicant is 
Regarding Claim 1, Applicant argues “the start condition detector in Pedersen only detects whether the address matches, but does not judge whether the address signal is the next signal of the trigger signal.” Response, page 9. However, if the start condition detector 412 of Pedersen detects whether an address matches, then it must necessarily determine that the next signal after the trigger signal was the address. In addition, Pedersen states that the start condition precedes any address on the bus. See Pedersen, paragraph 0025. Accordingly, Applicant’s argument is not persuasive.
Regarding Claim 1, Applicant argues “[t]hrough the scheme of claim 1 of the present disclosure, the glitch on the I2C bus can be well covered in the dormant state, and any abnormal wake-up sequence or any wake-up sequence with glitch will not cause the IC unable to wake up normally. However, Pedersen fails to disclose the technical problem above.” Response, page 9. However, it is again unclear as to which specific claim limitation Applicant is arguing. Accordingly, Applicant’s argument is not persuasive.
Therefore, the claims stand as previously rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185